           Case 1:20-cv-07293-GHW Document 75 Filed 03/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
The Pullman Group, LLC,

                                      Plaintiff,                        Case No.: 1:20-cv-07293

                   -against-
                                                                        DECLARATION OF JOSHUA
Ronald Isley, Rudolph Isley, Reservoir Media                            LEVIN-EPSTEIN, ESQ.
Management, Inc., The Estate of O’Kelly Isley,
J.R., Isley Brothers, L.L.C., Isley Brothers Royalty
Venture I SPC, Inc., Three Boys Music
Corporation, Bovina Music Inc., T-Neck Records,
Inc., Triple Three Music, Inc. and John Doe
Corporations 1-5,

                                      Defendants.
--------------------------------------------------------------X

        JOSHUA D. LEVIN-EPSTEIN, an attorney duly admitted to practice in the United States

District Court of the Southern District of New York, affirms the following:

         1.       I am the principal of Levin-Epstein & Associates, P.C., attorneys for Plaintiff The

Pullman Group, LLC (“Pullman” or “Plaintiff”), in the above-captioned matter. As Plaintiff’s

counsel, I am familiar with the facts and circumstances discussed herein based upon personal

knowledge and the files maintained by this office.

         2.       I make this declaration in support of Plaintiff’s motion (the “Motion”) for an Order

(i) awarding attorneys’ fees, costs1, and sanctions against the Isley Defendants2, and their counsel,

pursuant to Federal Rules of Civil Procedure (“Fed.R.Civ.P.”) 26(g)(3) and 37(c)(1); (ii)



1
  Should the Court find favorably for Plaintiff, Plaintiff respectfully request an opportunity to submit billing records
for Plaintiff’s attorneys’ fees, costs and expenses.
2
 Defendants Ronald Isley (“Ronald”), Rudolph Isley (“Rudolph”), The Estate of O’Kelly Isley, J.R. (the “O’Kelly
Estate”), Isley Brothers, L.L.C. (“Isley Brothers LLC”), Isley Brothers Royalty Venture I SPC, Inc. (“Royalty
Venture”), Three Boys Music Corporation (“Three Boys”), Bovina Music Inc. (“Bovina”), T-Neck Records, Inc. (“T-
Neck”), Triple Three Music, Inc. (“Triple Three”) are collectively referred to herein as the “Isley Defendants.”

                                                           1
         Case 1:20-cv-07293-GHW Document 75 Filed 03/22/21 Page 2 of 3




compelling the Isley Defendants to produce documents concerning non-party witnesses Shukat

and Geffen (all as defined below), and (iii) compelling the Isley Defendants to supplement their

responses to Plaintiff’s interrogatories

       3.      A true and correct copy of Plaintiff’s First Request for the Production of Documents

to the Isley Defendants (the “Isley FRPD”) is annexed hereto as Exhibit “A”.

       4.      A true and correct copy of Plaintiff’s First Set of Interrogatories to the Isley

Defendants (the “Isley Rogs.”, and together with the Isley FRPD, “Plaintiff’s First Set of

Discovery Requests”) is annexed hereto as Exhibit “B”.

       5.      A true and correct copy of the email dated January 22, 2021, from Plaintiff’s

counsel to the Isley Defendants’ attorneys, inquiring about the status of the Isley Defendants’

responses to the Isley FRPD and the Isley Rogs., which were due on January 21, 2021, is annexed

hereto as Exhibit “C”.

       6.      A true and correct copy of the email dated January 22, 2021, from the Isley

Defendants’ attorneys to Plaintiff’s counsel, representing that the Isley Defendants’ responses to

the Isley FRPD and Isley Rogs. had been served via certified mail is annexed hereto as Exhibit

“D”.

       7.      A true and correct copy of the Isley Defendants’ January 21, 2021 responses to

Plaintiff’s First Set of Discovery Requests (the “Isley Defendants’ Responses”) is annexed hereto

as Exhibit “E”.

       8.      A true and correct copy of the numerous email exchanges between Plaintiff’s

counsel and the Isley Defendants’ attorneys, between December 22, 2020 and January 22, 2021,

is annexed hereto as Exhibit “F”.




                                                2
           Case 1:20-cv-07293-GHW Document 75 Filed 03/22/21 Page 3 of 3




         9.       A true and correct copy of the parties’ electronic service agreement (the “Electronic

Service Agreement”), pursuant to Fed.R.Civ.P. 5 is annexed hereto as Exhibit “G”.

         10.      A true and correct copy of Plaintiff’s deficiency letter dated February 16, 2021 (the

“First Deficiency Letter”) in connection with the Isley Defendants’ Responses is annexed hereto

as Exhibit “H”.

         11.      A true and correct copy of the Isley Defendants’ March 1, 2021 supplemental

responses to Plaintiff’s First Set of Discovery Requests (the “Isley Defendants’ Supplemental

Responses”) are annexed hereto as Exhibit “I”.

         12.      A true and correct copy of Plaintiff’s deficiency letter dated March 11, 2021 (the

“Second Deficiency Letter”) in connection with the Isley Defendants’ Supplemental Responses is

annexed hereto as Exhibit “J”.

         13.      A true and correct copy of the Isley Defendants’ March 18, 2021 amended and

second supplemental responses to Plaintiff’s First Set of Discovery Requests (the “Isley

Defendants’ Second Supplemental Responses”) are annexed hereto as Exhibit “K”.

         14.      A true and correct copy of a representative sample of Reservoir Media

Management, Inc.’s (“Reservoir”) March 11, 2021 supplemental production (the “Reservoir

Production”) is annexed hereto as Exhibit “L”.3

Dated: New York, NY 10119
       March 22, 2021
                                                               LEVIN EPSTEIN & ASSOCIATES, P.C.
                                                               By:      /s/ Joshua D. Levin-Epstein
                                                                        Joshua D. Levin-Epstein, Esq.
                                                                        60 East 42nd Street, Suite 4700
                                                                        New York, NY 10165
                                                                        Tel.: (212) 792-0046

3
 Exhibit “L” has been filed under seal pursuant to the February 2, 2021 Stipulated Confidentiality Agreement and
Protective Order (the “Protective Order”) [Dckt. No. 63]. Pursuant to ¶ 10 of the Stipulated Confidentiality Agreement
and Protective Order, this declaration further serves as a request to so-order the request to seal Exhibit “L”.

                                                          3
